145 F.3d 1336
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Mitch D. ACRI, Plaintiff-Appellant,v.NATIONAL COLLECTION SYSTEMS, INC., d/b/a National CreditManagement, a foreign corporation, Defendant-Appellee.
No. 97-17047.D.C. No. CV-96-00960-HDM.
United States Court of Appeals, Ninth Circuit.
Submitted May 11, 1998**.Decided May 19, 1998.

Appeal from the United States District Court for the District of Nevada Howard D. McKibben, District Judge, Presiding.
Before LAY,*** KOZINSKI, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
Defendant National Collection Systems, Inc., presented uncontroverted evidence that on the same day it received notice that the plaintiff disputed the debt, it sent a form letter to all credit reporting agencies with whom it did business, informing the credit agencies that the debt was disputed.  Plaintiff attempted to refute this evidence by presenting unauthenticated copies of his credit report from three different credit reporting agencies.  This evidence is inadmissible and cannot, therefore, raise an issue of fact to defeat summary judgment.  See Fed.R.Civ.P. 56, Fed.R.Evid. 901, Fed.R.Evid. 902.


3
Even assuming, however, that this evidence was admissible, it fails to refute defendant's evidence that it complied with 15 U.S.C. § 1692e(8) by sending notice that the debt was disputed.  As the district court found, the failure of one or more credit reporting agencies to take corrective action does not support an inference that the defendant fabricated evidence that it sent the notice.


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a) and Ninth Circuit Rule 34-4


**
 * Honorable Donald P. Lay, Senior United States Circuit Judge for the Eighth Circuit Court of Appeals, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3